Citation Nr: 1761033	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-07 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a special home adaption grant.

2.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

3.  Entitlement to specially adapted housing.

4.  Entitlement to special monthly compensation based on Aid and Attendance.

5.  Entitlement to service connection for a stomach disability, to include as due to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to December 1979; and from August 1981 to December 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2012 and July 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and Louisville, Kentucky respectively.

In September 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the file.


FINDINGS OF FACT

1.  During the September 2017 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeals for the claims of entitlement to a special home adaption grant; automobile and adaptive equipment or for adaptive equipment only; specially adapted housing; and special monthly compensation based on Aid and Attendance.

2.  The stomach disability has not been shown to be causally or etiologically related to an event, injury or disease of service origin, to include contaminated water at Camp Lejeune.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to a special home adaption grant.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to automobile and adaptive equipment or for adaptive equipment only.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to specially adapted housing.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to special monthly compensation based on Aid and Attendance.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for entitlement to service connection for stomach disability have not been met.  38 U.S.C. §§ 1110, 1131, 1112, 1113, 5103 (2012); 38 C.F.R. §§ 3.303, 3.304; 38 C.F.R. §§ 3.307 (a)(7), 3.309(f) (2017) (amended March 14, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, during the September 2017 hearing, the Veteran indicated that he wished to withdraw the claims pertaining to the specially adaptive housing, automobile or adaptive equipment, special home adaptation allowance, and special monthly compensation.  Hearing transcript, page 2.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993). As the Veteran has withdrawn his appeal with respect to these claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are, therefore, dismissed.

Service connection

I.  Duty to notify and assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309 to allow presumptive service connection for certain enumerated diseases related to exposure to contaminated drinking water at Camp Lejeune.  Under the new regulations, a veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  38 C.F.R. § 3.307(a)(7) (2017)(amended March 14, 2017).  

If a veteran, or former reservist or member of the National Guard, was exposed to contaminants in the water supply at Camp Lejeune during military service and the exposure meets the requirements of § 3.307(a)(7), the following diseases will be service-connected even though there is no record of such disease during service, subject to the rebuttable presumption provisions of § 3.307(d): 1) kidney cancer; 2) liver cancer; 3) Non-Hodgkin's lymphoma; 4) adult leukemia; 5) multiple myeloma; 6) Parkinson's disease; 7) aplastic anemia and other myelodysplastic syndromes; and 8) bladder cancer.  38 C.F.R. § 3.309 (f) (2017)(amended March 14, 2017).  The rule applies to all claims pending before the finalization of the rule on March 14, 2017, as here.

The Veteran's service treatment records, include an August 1988 record that documents the Veteran's history of gastritis.  The personnel records showed he was stationed at Camp Lejeune from October 1982 to December 1985.  Thus, exposure to contaminated water is conceded.

Post-service treatment records document the Veteran was diagnosed with gallbladder disease and subsequently underwent a cholecystectomy.  He also is diagnosed with mesenteric panniculitis.
The Veteran was afforded a VA examination in January 2013.  The VA medical opinion found no link between the diagnosed medical condition and military service.  He opined that on October 30, 1985, the Veteran was evaluated for complaint of dizziness, fever, nausea and stiffness in the joints.  A diagnosis of gastroenteritis was provided.  He noted that the Veteran was later found to have gall bladder disease in 2000, and underwent gall bladder surgery in 2002.  The Veteran was then diagnosed with mesenteric panniculitis in 2012.  The service treatment records did not show any evidence of a diagnosis or treatment of gallbladder disease or mesenteric panniculitis while in service.

The examiner also noted that the gastroenteritis is caused by virus.  It is a temporary condition and does not cause chronic disabling condition.  He opined there is no established causal relationship between one episode of gastroenteritis and the development of gallbladder disease or mesenteric panniculitis.

The examiner concluded that based on the facts, it was his opinion that the residuals, status-post cholecystectomy (due to gall bladder disease) and mesenteric panniculitis were less likely as not (less than 50 percent probability) incurred in or caused by the gastroenteritis the Veteran was treated for during service.  Regarding exposure to contaminated water at Camp Lejeune, the examiner noted that cholecystectomy (due to gall bladder disease) and mesenteric panniculitis were not one of the fourteen disease conditions identified as having limited or suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.

As previously noted the Veteran is presumed to have been exposed to contaminated water at Camp Lejeune.  The stomach disabilities, gall bladder disease, and mesenteric panniculitis, however, are not listed as diseases associated with exposure to contaminated drinking water at Camp Lejeune.  As such, presumptive service connection is not warranted. 

Notwithstanding the foregoing legal presumptive provision, a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007). 
The probative evidence, however, establishes that the Veteran's gastrointestinal disabilities did not manifest during active service or within the first post-service year.  In this regard, service treatment records are negative for treatment for the currently diagnosed gastrointestinal disabilities during military service.  Although the Veteran was treated for gastroenteritis during service, it resolved without residuals.  In so finding, the Board notes that at the time of the November 1991 military separation examination, clinical evaluation was normal and there was no indication of a gastrointestinal condition on clinical evaluation.  Notably, the January 2013 VA examiner reviewed the records and determined that there was no indication in the service records of gall bladder disease or mesenteric panniculitis. 

Further, there is also no indication that the post-service stomach disabilities are related to any incident during service, to include exposure to contaminated water at Camp Lejeune.  Although post-service medical records demonstrate diagnoses of gastrointestinal disabilities, the records do not suggest that the conditions are due to military service nor does the record otherwise contain any indication of a link between the Veteran's gastrointestinal disabilities and any event, injury, or disease incurred in active duty. 

As set forth above, in the January 2013 VA medical opinion, the examiner concluded that the Veteran's current gastrointestinal disabilities are less likely than not related to his active military service.  The Board finds that the examiner's opinion is persuasive and assigns it significant probative weight.  In this regard, the examiner based his opinion on a review of the claims folder, the Veteran's history, and applicable medical research.  Moreover, he provided an explanation for his conclusions, indicating that there was no evidence to support an association between solvent exposure and the Veteran's gastrointestinal problems.  There is no medical opinion to contradict the examiner's findings.  In light of the foregoing, service connection on a direct basis is not warranted.

Consistent with 38 C.F.R. § 5107 (b) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board has carefully considered the Veteran's lay statements, testimony, and contentions.  The Board does not doubt the sincerity of his beliefs.  As a layperson, however, the Veteran is not competent to state the cause of his stomach disability.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  The Board is cognizant of the ability of lay witnesses to discern specific symptoms that may be indicative of a stomach condition; however, the actual stomach disability may only be diagnosed following medical testing for which the lay witnesses in this case have not established sufficient medical expertise to conduct.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

The Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for a stomach disability to include as due to contaminated water of Camp Lejeune.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal for the claim of a special home adaption grant is dismissed.

The appeal for the claim of automobile and adaptive equipment or for adaptive equipment only is dismissed.

The appeal for the claim of specially adapted housing is dismissed.

The appeal for the claim of special monthly compensation based on Aid and Attendance is dismissed.

Service connection for a stomach disability, to include as due to contaminated water at Camp Lejeune is denied.

______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


